Citation Nr: 1717433	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  06-26 854	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) before February 9, 2007, and higher than 10 percent, thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

3.  Entitlement to service connection for left ear hearing loss, claimed as due to mustard gas exposure.

4.  Entitlement to service connection for right ear hearing loss, claimed as due to mustard gas exposure.

5.  Entitlement to service connection for hypertension, claimed as due to mustard gas exposure.

6.  Entitlement to service connection for bilateral eye disabilities, to include glaucoma and ocular hypertension, to include as due to mustard gas exposure or as secondary to hypertension.
REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2005 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio and Muskogee, Oklahoma, respectively.  Jurisdiction of the Veteran's claims file has been transferred to the RO in Waco, Texas.  

In September 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  Notably, the VLJ who presided over the September 2009 hearing is no longer employed by the Board.  In September 2016, the Veteran appeared at another hearing before the undersigned VLJ.  A transcript of this hearing has also been associated with the claims file. 

Pursuant to the Veteran's request during his September 2016 hearing, this appeal has now been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection for left and right ear hearing loss

The Veteran was provided with a VA examination of his left and right ear hearing loss in July 2013.  Notably, the examiner concluded that the Veteran had normal hearing at separation from service in both his left and right ears.  See VA Examination, 4 (July 11, 2013) (VBMS).

After reviewing the Veteran's separation audiological evaluation from March 1968, it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization - American National Standards Institute (ISO-ANSI) units.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require the ISO-ANSI units until September 9, 1975.

Converting to the ISO-ANSI standard from the ASA standard requires adding between 5 and 15 decibels to the recorded data as follows:

HERTZ
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10
 

Adjusting for the relevant conversions in a manner most favorable to the Veteran, the Board has determined the following audiological findings for the May 1966 entrance examination:


HERTZ 
CNC

500
1000
2000
3000
4000
%
RIGHT
5
0
10
-
45
-
LEFT
5
5
5
-
10
-









Adjusting for the relevant conversions in a manner most favorable to the Veteran, the Board has determined the following audiological findings for the March 1968 separation examination:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
25
20
20
-
30
-
LEFT
25
20
20
-
15
-









Although the updated findings from the separation examination do not show a hearing loss disability for VA purposes, contrary to the opinion of the July 2013 examiner, they also do not show normal hearing.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993); compare with VA Examination, 4 (July 11, 2013) (VBMS).  Consequently the July 2013 examination is inadequate to fairly adjudicate the Veteran's claim.

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Veteran's claim should be remanded for a new examination of both his left and right ear hearing loss.  Prior to scheduling the new examination, the AOJ should locate and associate with the claims file any outstanding relevant treatment records. 
Regarding right ear hearing loss, the Board notes that a "hearing defect" was noted on the Veteran's entrance examination.  See Service Treatment Records, 4 (Aug. 5, 2014) (VBMS).  Thus, the examiner's opinion on right ear hearing loss should narrowly focus on the question of whether the Veteran's right ear hearing loss disability was "aggravated" during his active duty service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 U.S.C.A. § 1132 (West 2014); 38 C.F.R. § 3.304(b) (2016).  

Service connection for hypertension

The Veteran seeks service connection for hypertension.  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden, 381 F.3d at 1167.

In this case, the Veteran has been diagnosed with hypertension, which satisfies the first service connection element.  Shedden, 381 F.3d at 1167.  He has testified that he experienced symptoms of hypertension during his active duty service, to include reports of dizziness and headaches.  See Hearing Transcript, 11 (Sept. 23, 2016) (VBMS).  The Veteran is competent to report such observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Notably, service treatment records corroborate his testimony.  See Service Treatment Records, 56 (Aug. 5, 2014) (VBMS).  Absent remarkable evidence to the contrary, the Board finds that his hearing testimony is at least credible enough to satisfy the second service connection element.  Shedden, 381 F.3d at 1167.

Regarding the final service connection element, the Board notes that the Veteran has not been provided with a VA examination of his hypertension.  Whereas the evidence of record indicates a possible association with service, VA should provide him with an examination to determine the nature and etiology of his hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Prior to scheduling the new examination, the AOJ should locate and associate with the claims file any outstanding relevant treatment records. 
Service connection for bilateral eye disabilities

The Veteran seeks service connection for bilateral eye disabilities, originally claimed as due to mustard gas exposure.  As noted earlier, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden, 381 F.3d at 1167.

The Veteran has been diagnosed with multiple eye disabilities, to include glaucoma and ocular hypertension; these diagnoses satisfy the first service connection element.  See VA Treatment Records, 3 (July 3, 2015) (Virtual VA); see also Shedden, 381 F.3d at 1167.

Regarding the second element, the Veteran originally claimed he was exposed to mustard gas during his active duty service.  See Report of General Information, 1 (June 25, 2012).   Although the evidence of record failed to corroborate this claimed exposure, the Board acknowledges that the Veteran has also claimed being diagnosed with glaucoma during his separation examination.  See Hearing Transcript, 18-19 (Sept. 23, 2016) (VBMS).  Although the Veteran's separation examination does not indicate that he was diagnosed with any eye disability, VA treatment records indicate a diagnosis of ocular hypertension.  See Service Treatment Records, 15 (Aug. 5, 2014) (VBMS).  See VA Treatment Records, 3 (July 3, 2015) (Virtual VA).

The Board may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In this case, the Veteran has not been provided with a VA examination to determine the nature and etiology of his bilateral eye disabilities.  Whereas the evidence indicates a possible association with his hypertension service connection claim, the Board finds the matters inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  On remand, VA should provide the Veteran with an examination to determine the nature and etiology of any diagnosed eye disability, to include ocular hypertension.  See McLendon, 20 Vet. App. at 81.  Prior to scheduling the new examination, the AOJ should locate and associate with the claims file any outstanding relevant treatment records. 

Initial rating for PTSD and entitlement to a TDIU

The Veteran seeks entitlement to a higher initial rating for his service-connected PTSD and also seeks entitlement to a TDIU.  It appears that the Veteran last received a VA examination for his PTSD in July 2014.  See VA examination, 1-6 (July 17, 2014) (Virtual VA).  Notably, during his hearing before the Board, the Veteran testified that his condition had worsened.  See Hearing Transcript, 22 (Sept. 23, 2016) (VBMS).  Consequently, the Veteran should be afforded a new VA examination to assess the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Prior to scheduling the new examination, the AOJ should locate and associate with the claims file any outstanding relevant treatment records. 

Whereas the claim for a TDIU is inextricably intertwined with the claim for an increased initial rating, the Board finds this issue should also be remanded for additional development.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a claim for TDIU is part and parcel of a claim for benefits for the underlying disability); see also Harris, 1 Vet. App. 180, 183 (1991) (finding that where a decision on one issue would have a significant impact upon another, the claims are inextricably intertwined); see also Gurley v. Nicholson, 20 Vet. App. 573 (2007) (recognizing that claims may be remanded to be adjudicated with other related claims as a matter of judicial economy).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Collect and associate with the claims file any outstanding VA treatment records related to the Veteran's disabilities on appeal.

2.  Schedule an appropriate VA examination to determine the nature and severity of his service-connected PTSD.

3.  Schedule an appropriate VA examination to determine the nature and etiology of the Veteran's left and right ear hearing loss.  The Veteran's claims file should be made available to the examiner for review.

The examiner should address the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss was aggravated by service?  

In this regard the examiner is asked to consider the following audiological findings from the May 1966 entrance examination (which have been converted pursuant to the time period): 5 decibels at 500 hertz (Hz), 0 decibels at 1000 Hz, 10 decibels at 2000 Hz, and 45 decibels at 4000 Hz.

The examiner is asked to consider the following converted audiological findings from the March 1968 separation examination (converted pursuant to the time period): 25 decibels at 500 Hz, 20 decibels at 1000 Hz, 20 decibels at 2000 Hz, and 30 decibels at 4000 Hz.

(b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's left ear hearing loss was caused by, or otherwise related to service?  

In this regard the examiner is asked to consider the following audiological findings from the May 1966 entrance examination (converted pursuant to the time period): 5 decibels at 500 Hz, 5 decibels at 1000 Hz, 5 decibels at 2000 Hz, and 10 decibels at 4000 Hz.

The examiner is asked to consider the following converted audiological findings from the March 1968 separation examination (converted pursuant to the time period): 25 decibels at 500 Hz, 20 decibels at 1000 Hz, 20 decibels at 2000 Hz, and 15 decibels at 4000 Hz.

5.  Schedule appropriate VA examinations to determine the nature and etiology of the Veteran's hypertension and bilateral eye disabilities.  The Veteran's claims file should be made available to the examiner for review.

The examiner should address the following:

(a)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was caused or aggravated by service?  In this regard, the examiner is asked to discuss the Veteran's complaints of experience dizziness and headaches during his active duty service, which the Board have found credible.

(b)  Is it at least as likely as not that any of the Veteran's current bilateral eye disabilities were caused or aggravated by his active duty service?

(c)  Is it at least as likely as not that any of the Veteran's bilateral eye disabilities, to include ocular hypertension, were caused or aggravated by his hypertension?

6.  After completing any additional development deemed necessary, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

